In an action to enforce a confession of judgment, the defendant appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), entered May 6, 2002, which denied his motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for a preliminary injunction (see Credit Agricole Indosuez v Rossiyskiy Kredit Bank, 94 NY2d 541; Campbell v Ernest, 19 NYS 123; see also Grupo Mexicano de Desarrollo S.A. v Alliance Bond Fund, 527 US 308).
The defendant’s remaining contentions are without merit. Florio, J.P., Friedmann, Cozier and Mastro, JJ., concur.